Case 0:21-cv-60503-RKA Document 14 Entered on FLSD Docket 04/30/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                               CASE NO.: 0:21-cv-60503-RKA

   EDUARDO GARCIA,

              PLAINTIFF,

   V.

   HEALTHCARE REVENUE
   RECOVERY GROUP, LLC.,

            DEFENDANTS.
   _____________________________________/

                            JOINT NOTICE OF NON-SETTLEMENT

         COMES NOW, Plaintiff, Eduardo Garcia, and Defendant, Healthcare Revenue Recovery

  Group, LLC (collectively the “Parties”), pursuant to this Court’s Order [DE 13], by and through

  their undersigned counsel, hereby notify the Court that they have not reached a resolution in the

  above-captioned matter.

         Dated this 30th day of April 2021.


   /s/Jibrael S. Hindi                               /s/ Ernest H. Kohlmyer, III
   Jibrael S. Hindi, Esquire                         Ernest H. Kohlmyer, III, Esquire
   Florida Bar No. 118259                            Florida Bar No. 110108
   jibrael@jibraellaw.com                            Skohlmyer@shepardfirm.com
   /s/ Thomas J. Patti                               Shepard, Smith, Kohlmyer & Hand, P.A.
   Florida Bar No. 118377                            2300 Maitland Center Parkway, Suite 100
   tom@jibraellaw.com                                Maitland, Florida 32751
   The Law Offices of Jibrael S. Hindi               Telephone (407) 622-1772
   110 SE 6th Street, Suite 1744                     Facsimile (407) 622-1884
   Fort Lauderdale, Florida 33301                    Attorneys for Defendant, Healthcare
   Telephone: 954-907-1136                           Revenue Recovery Group, LLC
   Facsimile: 855-529-9540
   Attorneys for Plaintiff




                                                 1
Case 0:21-cv-60503-RKA Document 14 Entered on FLSD Docket 04/30/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

  April 30, 2021, via the Clerk of Court’s CM/ECF system. I further certify that the foregoing has

  been sent via electronic transmission to the following: Jibrael S. Hindi, Esquire             at

  jibrael@jibraellaw.com; Thomas J. Patti, Esquire at tom@ jibraellaw.com; Paul Herman at

  paul@consumeradvocatelaw.com;            Joel         A.       Brown,         Esquire         at

  joel.brown@friedmanandbrown.com (Attorneys for Plaintiff).


                                                      /s/ Ernest H. Kohlmyer, III
                                                      Ernest H. Kohlmyer, III
                                                      Florida Bar No.: 110108
                                                      skohlmyer@Shepardfirm.com
                                                      Shepard, Smith, Kohlmyer & Hand, P.A.
                                                      2300 Maitland Center Parkway, Suite 100
                                                      Maitland, FL 32751
                                                      Phone: (407) 622-1772
                                                      Fax: (407) 622-1884
                                                      Attorneys for Defendant, Healthcare
                                                      Revenue Recovery Group, LLC




                                                  2
